         Case 2:20-cv-00966-NR Document 343 Filed 08/07/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,       :
                      Plaintiffs         :             No. 2:20-CV-0966-NR
                                         :
             v.                          :
                                         :
KATHY BOOCKVAR, in her capacity as       :
Secretary of the Commonwealth of         :
Pennsylvania, et al.,                    :
                          Defendants     :

             DEFENDANT LEHIGH COUNTY BOARD OF ELECTION’S
            JOINDER IN REPLY IN SUPPORT OF MOTION TO DISMISS
                     PLAINTIFFS’AMENDED COMPLAINT

      AND NOW, comes Defendant Lehigh County Board of Elections, by and through its

counsel, Thomas M. Caffrey, Esq., and moves for dismissal of Plaintiffs’ Amended Complaint,

and in support thereof, joins in the Reply in Support of the Motion to Dismiss the Amended

Complaint filed by Defendant Secretary of the Commonwealth Kathy Boockvar (Doc. No. 336).



                                                       Respectfully Submitted:

                                                       Thomas M. Caffrey
                                                       Thomas M. Caffrey, Esq.
                                                       Attorney I.D. No. 46558
                                                       PO Box A
                                                       Coplay, PA 18037-0200
                                                       Phone: (610) 434-4418
                                                       Fax: (610) 465-8776
                                                       tcaffrey@rcn.com
          Case 2:20-cv-00966-NR Document 343 Filed 08/07/20 Page 2 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,            :
                      Plaintiffs              :             No. 2:20-CV-0966-NR
                                              :
               v.                             :
                                              :
KATHY BOOCKVAR, in her capacity as            :
Secretary of the Commonwealth of              :
Pennsylvania, et al.,                         :
                          Defendants          :

                                 CERTIFICATE OF SERVICE

       I certify that I caused the foregoing document to be filed with the United States District

Court for the Western District of Pennsylvania via the Court’s CM/ECF system, which will

provide electronic notice to all counsel of record.



Dated: August 7, 2020                                 Thomas M. Caffrey
                                                      Thomas M. Caffrey, Esq.




                                                  2
